COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00250-CV


IN THE INTEREST OF C.W., A CHILD


                                    ----------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY
                    TRIAL COURT NO. CIV-13-0606

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant C.M. filed a notice of appeal, stating that she desired to

challenge a July 22, 2014 judgment that terminated her parental rights.       On

August 20, 2014, we sent a letter to appellant, through counsel, to express our

concern that we lack jurisdiction because the trial court had not entered a final

judgment or an appealable order. We also explained in our letter that we had

received information that the trial court had granted appellant’s motion for new



      1
       See Tex. R. App. P. 47.4.
trial. Therefore, we informed her that unless she showed grounds for continuing

the appeal, we could dismiss it for want of jurisdiction. She has not responded.

      Because appellant has not provided this court with a final judgment or

appealable interlocutory order and because the trial court has granted appellant’s

motion for new trial, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), (c), 43.2(f); Williams v. Dep’t of Family & Protective Servs.,

No. 01-11-00962-CV, 2012 WL 2159354, at *1 (Tex. App.—Houston [1st Dist.]

June 14, 2012, no pet.) (mem. op.); Kiefer v. Kiefer, 132 S.W.3d 601, 602 (Tex.

App.—Fort Worth 2004, no pet.).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 23, 2014




                                        2